Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed January 6, 2022 is acknowledged. 
Claims 5 and 11-25 drawn to the non-elected invention(s) and species have been withdrawn from examination for patentability.

Claim Objections
Claims 6-7 and 9 are objected to because of the following informalities: the phrase “second third” in claim 6 should be changed to “third”; the term “any CMOS circuit” in claim 7 should be changed to “that is any CMOS circuit”; and the phrase “voltage source” and the phrase “instead of the second” in claim 9 should be deleted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0141223 to Wadhwa.
With respect to claim 1, Wadhwa discloses in Fig. 4 circuitry comprising: 
a first circuit (e.g., 304) comprising a first positive supply terminal (e.g., S1) and a first negative supply terminal (e.g., D1); 
a second circuit (e.g., 305) comprising a second voltage positive supply terminal (e.g. S2) and a second negative supply terminal (e.g., D2), where the first negative supply terminal (e.g., D1) is electrically connected to the second positive supply terminal (e.g., S2); and 
a voltage source (e.g., a power supply supplying VDD) comprising a first terminal (e.g., VDD) and a second terminal (e.g., ground), the first terminal (e.g., VDD) being connected electrically with the first positive supply terminal (e.g., S1) and the second terminal (e.g., ground) being connected electrically with the second negative supply terminal (e.g., D2), the voltage source (e.g., a power supply supplying VDD) being configured to provide a voltage (e.g., VDD) across the first terminal and the second terminal.  
With respect to claim 2, a voltage regulator (e.g., 302a-302b) configured to control an intermediate voltage (e.g., VINT) between the first circuit and the second circuit, the intermediate voltage (e.g., VINT) being connected electrically to the first negative supply terminal (e.g., D1) and to the second positive supply terminal (e.g., S2).  
With respect to 3, the voltage regulator (e.g., 302a-302b) is configured to control the intermediate voltage (e.g., VINT) by controlling currents flowing into the first and second circuits (e.g., by controlling Vout1 and the gate voltage G1 of 304, the current flowing through 304 and then through 305 is controlled.).  
With respect to claim 4, the voltage regulator (e.g., 302a-302b) is configured to control the intermediate voltage (e.g., VINT) by gating one or more transistors (e.g., by controlling Vout1 and the gate voltage G1 of 304, the current flowing through 304 and then through 305 is controlled.) to affect the currents flowing into the first and second circuits.  
With respect to claim 6, a third circuit (e.g., 306) includes a third positive supply terminal (e.g., VREG) and a third negative supply terminal (e.g., ground), where the second negative supply terminal (e.g., D2) is connected to the third positive supply terminal (e.g., VREG), where the second terminal (e.g., ground) is connected in series with the third negative supply terminal (e.g., ground).  
With respect to claim 8, the above discussion for claims 1-2 similarly applies.
With respect to claim 9, the above discussion for claim 6 similarly applies.
With respect to claim 10, the voltage regulator (e.g., 302a-302b) is configured to implement adaptive voltage scaling (AVS) to regulate (e.g., VDD and VINT are effected by controlling current through 304) the first voltage (e.g., VDD) and the second voltage (e.g., VINT), wherein AVS comprises a closed-loop dynamic power minimization process (e.g., 302a-302b are in closed loops) that adjusts at least one (e.g., VINT) of the first voltage or the second voltage to match minimum required circuit power .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wadhwa.
With respect to claim 7, Wadhwa discloses in Fig. 4 at least one (e.g., G1) of the first circuit or the second circuit comprises complementary metal oxide semiconductor (CMOS) circuitry, that is any CMOS circuit (e.g., 304) having one or more body terminals connected to a voltage that exceeds the voltage of the positive supply terminal of the circuit.  Wadwa fails to disclose that PMOS transistor 304 has a body terminal coupled to a positive supply terminal greater than VDD.  However, it was notoriously well known in the art at the time of the invention that a PMOS transistor may have a substrate bias voltage higher than VDD to reduce current leakage; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to bias the substrate of the PMOS transistor 304 in Fig. 4 of Wadhwa by using the notoriously well-known method of applying a substrate bias voltage higher than VDD in order to reduce leakage current.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842